United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2538
                                    ___________

Dianne K. Mooney,                        *
                                         *
                   Appellant,            *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the District
Larry Massanari, Acting                  * of Nebraska.
Commissioner, Social Security            *
Administration,                          *      [UNPUBLISHED]
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: May 18, 2001

                                   Filed: May 24, 2001
                                    ___________

Before LOKEN, ROSS, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

      Dianne K. Mooney sought disability insurance benefits under Title II of the
Social Security Act, 42 U.S.C. §§ 401-433, claiming neurofibromatosis disabled her.
An administrative law judge (ALJ) denied benefits, holding Mooney's 1987
employment constituted substantial gainful activity precluding her from meeting the
disability requirements rather than an unsuccessful work attempt as Mooney alleged.
Mooney sought judicial review, and the district court* concluded substantial evidence
supported the ALJ's decision. On appeal, Mooney argues her 1987 employment was
an unsuccessful work attempt rather than substantial gainful activity and the district
court committed error in disallowing evidence of her disability. Having carefully
reviewed the record, we agree with the district court's analysis. The district court
observed that Mooney worked continually from January 1987 to October 1987 at a
nursing home, and until November 1987 as a flag person for a highway construction
contractor. Although Mooney had difficulty performing her work because of her
medical condition, work lasting more than six months cannot be considered an
unsuccessful work attempt. See King v. Chater, 72 F.3d 85, 87 (8th Cir. 1995);
Nettles v. Sullivan, 956 F.2d 820, 822-23 (8th Cir. 1992). Because substantial
evidence supported the ALJ's decision, we affirm on the basis of the district court's
memorandum and order.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.

                                         -2-